Code of Ethics for DoubleLine Group LP DoubleLine Capital LP DoubleLine Equity LP DoubleLine Funds Trust DoubleLine Equity Funds DoubleLine Income Solutions Fund and DoubleLine Opportunistic Credit Fund Effective Date: August 21, 2014 TABLE OF CONTENTS Page I. Introduction 1 A. Applicable to all Personnel 1 B. Access to the Code 3 C. Regulatory Requirements 3 D. Other Topics Covered In the Code 4 E. Code May be Supplemented by Other Applicable Policies 4 F. Best Judgment and Further Advice 5 II. Duty to Report Violations of this Code, Sanctions and Acknowledgement 6 A. Duty to Report Violations of this Code 6 B. Sanctions 8 C. Acknowledgement 9 III. General Standard of Conduct 11 A. Fiduciary Duty 11 B. Adherence to Good Business Practices 12 C. Compliance with Applicable Federal Securities Laws and Other Requirements 12 D. Client Representations 12 E. Market Rumors 12 IV. Conflicts of Interest 14 A. General Statement of Policy 14 B. General Description of Conflicts 14 C. Particular Conflicts 15 D. General Antifraud Prohibitions 16 V. Confidentiality/Privacy 18 A. General Statement of Policy Confidentiality 18 B. Sharing of Information Within the Companies 18 C. Sharing of Information Outside the Companies 19 D. Reasonable Safeguards 20 E. Reporting of Possible Confidentiality Breach 20 VI. Prohibition Against Insider Trading 22 A. Companies’ Policy – Insider Trading 22 B. Recognizing Material Nonpublic Information 22 C. Avoiding the Receipt and Misuse of Material Nonpublic Information 24 D. Required Steps to Take If Exposed to Material Nonpublic Information 29 E. Responsibilities of the Chief Compliance Officer 30 F. Reporting of Insider Trading Activity 33 G. Review of Insider Trading Activity 34 H. Annual Attestation 35 VII. Reporting of Accounts and Transactions Involving Securities and Other Financial Products 36 A. General Statement of Companies’ Policy With Respect to Account and Notification 36 B. Review of Account Statements and Holding Report Notifications 42 VIII. Investment Activities 44 A. Overview 44 B. Provisions of General Applicability 44 C. Prohibitions and Pre-Approval Requirements of General Applicability 45 D. Additional Restrictions Applicable to Access Persons 49 - i - IX. Outside Business Activities 52 A. General Policy 53 B. Receipt of Payment of Third Party Compensation 51 C. Annual Attestation 54 X. Gifts and Gratuities and Political Activities 55 A. Gifts and Gratuities 55 B. Political Contributions 59 C. Foreign Corrupt Practices Act 63 D. Annual Attestation 65 XI. Client Complaints and Indications of Inappropriate Conduct 66 A. General Statement of Policy 66 B. Responsibility of the Chief Compliance Officer 66 XII. Annual Review by Trustees 67 ATTACHMENTS Acknowledgement of Receipt of Initial Code of Ethics Acknowledgement of Receipt of Initial Code of Ethics (consultants) Acknowledgement of Receipt of Amended Code of Ethics Exhibit I.A.: New Access Person Introduction Checklist Exhibit VII A1: Annual or Initial Holdings Report Exhibit VII A2: Request for Duplicate Confirmations and Statements Exhibit VII Policy Regarding Special Trading Procedures for Securities of Certain Closed-End Funds Exhibit VIII C: Request for Preauthorization – Personal Trades Exhibit X. A.: Annual Non-Cash Compensation Acknowledgement and Certification (aka: Gift Form) Exhibit XI C: Required Annual Attestations and Disclosures - ii - I. INTRODUCTION A number of entities affiliated with DoubleLine Group LP (“Group”) have jointly adopted this Code of Ethics (the “Code”) to set forth the ethical and professional standards required of those entities listed and defined below (collectively, the “Companies”) and to demonstrate the commitment of the Companies and their management to maintaining the trust and confidence of the investors in the funds offered by the Trust, the Equity Funds, DBL and DSL (all defined below and collectively, the “Funds”) and of the Adviser’s clients, to upholding high standards of integrity and business ethics and professionalism, and to compliance with legal and regulatory requirements and with the Companies’ internal policies and procedures. Various employees of Group, which provides operational support for the Trust, the Equity Funds, DBL and DSL, will perform certain actions discussed herein on behalf of DBL, DSL, the Equity Funds and the Trust. The entities comprising the Companies are: DoubleLine Group LP (“Group”) DoubleLine Capital LP (“Adviser”, “Capital”) DoubleLine Equity LP (“Adviser”, “Equity”) DoubleLine Opportunistic Credit Fund (“DBL”) DoubleLine Funds Trust (“Trust”) DoubleLine Equity Funds (“Equity Funds”) DoubleLine Income Solutions Fund (“DSL”) A. Applicable to all Personnel The Code covers all personnel of Group, DBL, DSL, the Trust, Equity Funds and the Advisers, including partners, officers, directors (and other persons occupying a similar status or performing similar functions), and employees, as well as individuals associated with the Companies in any manner that provide investment advice on their behalf and are subject to their supervision and control (collectively, hereinafter, the “DoubleLine Personnel” or “Personnel”).The term “Personnel” shall also include any individuals who are members of the DoubleLine Capital GP LLC, which is Capital’s general partner. Temporary employees and consultants that, in each case, are engaged by any of the Companies to provide clerical, administrative or professional services that are not directly investment related will not be considered to be Personnel subject to this Code except to the extent the Chief Compliance Officer (“CCO”) notifies them to the contrary. New employees shall be briefed as to the requirements of the Code of Ethics, with Exhibit I. A. serving as a guideline to that introduction. The briefing is not a substitute for all employees reading the Code in its entirety at least annually. The fact that a briefing has not occurred or that the CCO has not made a determination of any existing employee's change of status does not in any way limit the obligation of any person to comply with all applicable provisions of the Code. 1. Applicability of this Code to the Disinterested Trustees Various provisions of this Code either do not apply to the Trustees of the Trust, Equity Funds, DBL or DSL who are not “interested persons” within the meaning of Section 2(a)(19) of the Investment Company Act of 1940 (the “DisinterestedTrustees”), or applies only in a limited fashion. The following Sections of this Code do not apply to the Disinterested Trustees: ● Section VIII (Investment Activities) ● Section IX (Outside Business Activities) ● Section X (Gifts and Gratuities and Political Activities) In addition, Disinterested Trustees are required to comply with only Subsection A(5) of Section VII (Reporting of Accounts and Transactions Involving Securities and Other Financial Products). 2. Authority to Exempt Any Person from Coverage Notwithstanding the foregoing, the Chief Compliance Officer may exempt any person from all or any portion of the Code upon a finding that such person is neither an “Access Person,” as defined at Rule 17j-1(a)(1) under the Investment Company Act of 1940 (the “Investment Company Act”) or Rule 204A-1 of the Investment Advisers Act of 1940 (the “Advisers Act”) or a “supervised person,” as defined at Section 202(a)(25) of the Advisers Act, and that, such person’s duties and responsibilities are such that application of all or any particular portion of this Code to such person is not reasonably necessary.Accordingly, all persons subject to the Code shall be considered to be Access Persons, regardless of whether they meet any particular definition thereof while persons that have been exempted from all or any particular portion of the Code shall not be considered to be Access Persons to the extent of that exemption. The Chief Compliance Officer also may waive provisions of the Code on a case-by-case basis, after reviewing the circumstances surrounding the request for a waiver. An example of such a waiver would be the waiver of the two-day requirement to execute a trade.The Chief Compliance Officer shall keep a written record of all such waivers and the basis for such waiver, which typically shall be recorded on a trade approval form or email. 3. Documentation The CCO is responsible (i) for maintaining a record of all personnel associated from time-to-time with the Companies and, as to each individual, the dates of such person’s association, the title or position held by such individual and whether such person was exempted from all or any portion of the Code and, therefore is not considered to be an Access Person, and, (ii) as to all persons exempted from all or any portion of the Code, for documenting the basis for such exemption.The CCO generally shall rely upon the Group’s Human Resources department for all such lists. - 2 - DOCUMENT RETENTION REQUIREMENT Document:A record of all Trustees, officers and employees of a Fund and documentation of the basis for any exemption from the Code Responsible Party:The Chief Compliance Officer Maintenance Period:A minimum of five years after the end of the fiscal year in which such record was created, provided any documentation as to any exemption from the Code shall be maintained for a minimum of five years after the end of the fiscal year in which the relevant individual’s association with the Companies was terminated. Regulatory Reference:Investment Company Act Rule 17j-1(f)(1)(D) and Advisers Act Rule 204-2(a)(13)(ii) B. Access to the Code All Personnel will be provided access to the Code, either in hard copy or on the Companies’internal electronic systems.Personnel should keep the Code available for easy reference. C. Regulatory Requirements The Code has been adopted in connection with the Companies’ compliance with Rule 204A-1 under the Investment Advisers Act of 1940 (the “Advisers Act”) or Rule 17j-1(c) under the Investment Company Act of 1940 (the “Investment Company Act”), as applicable. As registered investment advisers, the Advisers, pursuant to Rule 204A-1, are required to establish, maintain and enforce a written code of ethics that, at a minimum: ● Sets forth the general standard of conduct required of all supervised persons, which standard reflects the fiduciary duties that the Advisers and all such individuals owe to the Advisers’ clients. ● Requires compliance by all supervised persons with applicable federal securities laws. ● Requires certain supervised persons to report, and for the Advisers to review, their personal securities transactions and holdings periodically. ● Requires prompt reporting by all supervised persons of any violations of this Code. ● Requires distribution by the Advisers of the Code and of any amendments to all supervised persons and for the Advisers to obtain written acknowledgements from all such individuals as to their receipt of the Code. - 3 - DBL, DSL,the Trust, Equity Funds and the Advisers also are required pursuant to Rule 17j-1 under the Investment Company Act to adopt a written code of ethics that contain provisions reasonably necessary to prevent their “Access Persons,” as defined in Investment Company Act Rule 17j-1(a)(1), from: ● employing any device, scheme or artifice to defraud a Fund; ● making any untrue statement of a material fact to a Fund or omit to state a material fact necessary in order to make the statements made to a Fund, in light of the circumstances under which they are made, not misleading; ● engaging in any act, practice or course of business that operates or would operate as a fraud or deceit on a Fund; or ● engaging in any manipulative practice with respect to a Fund. D. Other Topics Covered In the Code In addition to the minimum requirements set forth above, the Code also addresses the Companies’ policies and procedures regarding: ● Sanctions for violating the Code ● Safeguarding and maintaining confidential information ● Prohibitions against insider trading ● Investment activities ● Outside business activities ● Giving and receiving of gifts and entertainment ● Political activities ● Client complaints ● Annual review by Trustees E. Code May be Supplemented by Other Applicable Policies The Code has been drafted in a manner that allows it to apply equally to all Personnel regardless of their specific functions or responsibilities.As a result of this “one size fits all” approach, the Companies may, from time-to-time, supplement the Code as it applies to Personnel that perform certain functions or that have particular responsibilities by the adoption of separate, more specialized policies and procedures.Where this is the case, Personal to whom these separate policies and procedures apply must comply with both the Code and these additional policies – or the more restrictive of the two in the case of a conflict.More generally, the existence of the Code should not be understood as relieving Personnel, in any manner, from their continuing responsibility to familiarize themselves, and to comply, with all applicable policies and procedures of the Companies. - 4 - F. Best Judgment and Further Advice It is not reasonable to expect this Code or other applicable policies or procedures of the Companies to cover all of the possible situations that Personnel may encounter.For this reason, nothing in this Code removes the need for all Personnel to use their best judgment in order to maintain high professional standards and to consult with their supervisors as well as appropriate legal or compliance Personnel, as needed. Personnel that are unsure how to handle a particular situation are urged to consult with their supervisor or legal or compliance personnel for advice. References: Advisers Act Section 202(a)(25):Definitions (definition of “Supervised Person”) Advisers Act Rule 204A-1(a):Investment Adviser Codes of Ethics (adoption of code of ethics) Investment Company Act Section 17:Transaction of Certain Affiliated Persons and Underwriters Investment Company Act Rule 17j-1:Personal Investment Activities of Investment Company Personnel - 5 - II.DUTY TO REPORT VIOLATIONS OF THIS CODE, SANCTIONS AND ACKNOWLEDGEMENT A. Duty to Report Violations of this Code DoubleLine Personnel are required to report promptly any violation or potential violation of the Code to the Companies’ Chief Compliance Officer. Any such report shall be maintained in confidence and no retaliation shall be made against the individual making such report and, indeed, any retaliation for the reporting of a violation of the Code shall itself constitute a violation of the Code. ACTION REQUIRED TO BE TAKEN Any individual that becomes aware of a violation of this Code must promptly report such violation. RESPONSIBLE PARTY:Any applicable individual 1. Review and Investigation The Chief Compliance Officer shall be responsible for the prompt review and investigation of any violations of the Code reported to, or independently discovered by, the Chief Compliance Officer.The Chief Compliance Officer shall also be responsible for reporting any substantiated material violations of the Code to appropriate senior management within the Companies and to the Board of Trustees of the Trust, Equity Funds, DSL or DBL (as applicable) (the “Trustees”) and for appropriately documenting such review and investigation, the reporting thereof to senior management, and any action, including any sanctions, taken as a result thereof. 2. Heightened Supervision or Other Responsive Actions The Chief Compliance officer shall be responsible for determining whether any violation of the Code that is brought to the Chief Compliance Officer’s attention indicates a need (i) for heightened supervisory procedures, and, if so, the means by which such need should be addressed, and (ii) any change in the Companies’ procedures or policies or applicable controls.In addition, the Chief Compliance Officer, after conferring with legal, shall also be responsible for determining whether the violation, or any sanction imposed as a result thereof, requires disclosure or reporting, including to the Companies’ clients or, any regulatory, law enforcement or other outside party.The Chief Compliance Officer shall be responsible for appropriately documenting eachdetermination. 3. Involvement of Legal Counsel Notwithstanding the assignment of responsibility to the Chief Compliance Officer with respect to the review and investigation and reporting of violations, where either the Chief Compliance Officer, counsel, or the Disinterested Trustees determine that sufficient reasons exist for any such review, investigation, or reporting to be conducted under the direction of legal counsel or such outside counsel as shall engage for such purpose, such legal or outside counsel shall have the ultimate responsibility for the conduct of such review, investigation, and the reporting and documentation thereof. - 6 - ACTION REQUIRED TO BE TAKEN The Chief Compliance Officer is responsible for the review and investigation of violations of the Code, for reporting of any substantiated material violations to the Companies’ senior management and/or the Trustees, as applicable, for determining whether the violation indicates a need for heightened supervisory procedures, changes to procedures or policies or applicable controls, and whether there is any requirement to disclose or report the violation or any sanction imposed as a result thereof. RESPONSIBLE PARTY:The Chief Compliance Officer DOCUMENT RETENTION REQUIREMENT Document:Documentation of the review and investigation of purported violations of the Code and the reporting, if applicable, thereof to senior management and/or the Trustees of any action taken as a result thereof. Responsible Party:Chief Compliance Officer Maintenance Period: A minimum of five years from the end of the fiscal year during which the documentation was created, such document to be retained for the first two years in an appropriate office of the Companies and, thereafter, in an easily accessible place. Regulatory Reference:Advisers Act Rule 204-2(a)(12) and (e) and Investment Company Act Rule 17j-1(f)(B). 4. Where the Chief Compliance Officer is Implicated by the Violation Being Reported Notwithstanding the foregoing, where a person making a report believes that the Chief Compliance Officer is implicated in any violation being reported, the reporting person may report such violation to any of the Companies’ senior management, including the Disinterested Trustees, as such individual believes is appropriate (the “Receiving Person”).Upon the receipt of a report of a violation, the Receiving Person shall either cause the Companies to undertake such review and investigation of the reported violation and to take such other action as is contemplated above or promptly report such matter to another member of senior management as the Receiving Person believes is appropriate, who, upon receipt of such report, shall have the responsibility of a Receiving Person. - 7 - ACTION REQUIRED TO BE TAKEN Each Receiving Person, if any, is responsible for either causing the applicable Adviser to undertake such review and investigation of any violation of the Code as is contemplated above or for promptly reporting such matter to another member of senior management who shall, thereupon, assume the responsibilities of a Receiving Person. RESPONSIBLE PARTY:Each Receiving Person References: Advisers Act Rule 204A-1(a)(4):Investment Adviser Codes of Ethics (duty to report violations) Advisers Act Rule 204-2(a)(12)(ii):Books and Records to be Maintained by Investment Advisers (record of any violation of the Code and action taken as a result) Advisers Act Rule 204-2(e)(1):Books and Records to be Maintained by Investment Advisers (holding periods for certain required records) Investment Company Act Rule 17j-1(c)(2)(ii)(A):Personal Investment Activities of Investment Company Personnel (Administration of Code of Ethics) Investment Company Act Rule 17j-1(f)(B):Personal Investment Activities of Investment Company Personnel (Recordkeeping Requirements) B. Sanctions 1. Requirement that Chief Compliance Officer be Informed of all Internal Discipline No internal discipline shall be imposed on any DoubleLine Personnel for violation of this Code without the underlying matter and the sanction to be imposed being first brought to the attention of the Companies’ Chief Compliance Officer. 2. Possible Sanctions Possible sanctions for violation of this Code may include, but need not be limited to, reprimands, monetary fines, suspensions, reduction in responsibilities, grade or title, or termination.Sanctions are imposed by the Code of Ethics Committee formed by DoubleLine Group, which generally shall consist of the General Counsel, Chief Risk Officer, Chief Compliance Officer, Chief Operating Officer and others that they may designate. - 8 - C. Acknowledgement All Personnel must read, understand and adhere to this Code as well as any amendments to the Code.Personnel (with the exception of the Trustees) are also required to sign an Acknowledgement that they have read the entire Code, and from time-to-time, any amendments, and have had an opportunity to review any portions with their supervisor and a member of the Compliance Department. By signing the Acknowledgement, each signatory agrees to perform fully all applicable responsibilities and to comply with all applicable restrictions, limitations, and requirements set forth in the Code and acknowledge that any such failure may result in disciplinary action, up to and including termination.Failure to comply with the terms of this Code can also subject the Companies and responsible supervisors and involved individuals to fines, penalties and potentially even criminal proceedings in addition to significant reputational harm and regulatory sanctions.From time-to-time, the Companies may ask any recipient of this Code may be asked to certify his or her continued compliance with the applicable terms and/or with any other applicable restrictions, limitations or requirements and to sign an Acknowledgement with respect to any amendments hereto. A copy of the Acknowledgement can be found at the end of this Code.Each recipient is required to return the completed Acknowledgement to the Chief Compliance Officer. ACTION REQUIRED TO BE TAKEN Each recipient is responsible for providing a signed copy of the Acknowledgement to the Chief Compliance Officer. RESPONSIBLE PARTY:Each recipient The Chief Compliance Officer or designate is responsible for obtaining a signed copy of the Acknowledgement from each recipient with respect to the Code and any amendments thereto. The CCO or designate will review to ensure that all access persons submit their Acknowledgement forms. RESPONSIBLE PARTY:The Chief Compliance Officer - 9 - DOCUMENT RETENTION REQUIREMENT Document:Acknowledgement relating to receipt and review of Code and any amendments thereto Responsible Party:Chief Compliance Officer Maintenance Period: A minimum of five years from the end of the fiscal year in which the applicable individual ceases to be a supervised person of the Companies, such document to be retained for the first two years in an appropriate office of the Companies and, thereafter, in an easily accessible place. Regulatory Reference:Best practices and Advisers Act Rule 204-2(a)(12)(iii). References: Advisers Act Rule 204A-1(a)(5):Investment Adviser Codes of Ethics (written acknowledgement) Advisers Act Rule 204-2(a)(12)(iii):Books and Records to be Maintained by Investment Advisers (record of written acknowledgement) Investment Company Act Rule 17j-1:Personal Investment Activities of Investment Company Personnel - 10 - III.GENERAL STANDARD OF CONDUCT The Companies are committed to maintaining the trust and confidence of their shareholders and clients, to upholding high standards of integrity and business ethics and professionalism, and to compliance with legal and regulatory requirements and its own internal policies and procedures. Compliance with these standards is crucial to the Companies’ long-term success.Simply put, the Companies’ continued success is dependent upon its reputation and there is no more certain way to diminish the Companies’ reputation than by failing to put their shareholders and clients first.If the Companies serve their shareholders and clients honestly and equitably and to the best of their abilities, their success will follow. The general standard of conduct required by all Personnel reflects a number of underlying requirements including: ● the fiduciary duty owed by the Companies and their Personnel to the Funds’ shareholders and the Adviser’s clients; ● the Companies’ intent to adhere to good business practices; ● applicable legal and regulatory requirements; ● the Companies’ own internal policies and procedures; and ● representations that the Companies have made to its clients in agreements, offering documents or other written materials. A. Fiduciary Duty The Companies’ and all Personnel owe a fiduciary duty to the Funds’ shareholders and to the Adviser’s clients.This means that the Companies and their Personnel must always place the interests of the Funds’ shareholders and the Adviser’s clients first and may not put their own interests ahead of their shareholders’ and clients’ interests or otherwise abuse their position of trust and responsibility.More specifically, the Companies’ fiduciary duty to their shareholders and clients requires that Personnel adhere to the following standards: ● Any recommendation to a client must have a reasonable basis and must be suitable for the client in light of the client’s needs, financial circumstances, and investment objectives; ● Facts that may be material to the client’s economic interest or decision-making must be disclosed fully and fairly and Personnel must refrain from engaging in fraudulent, deceptive or manipulative conduct; ● Best execution should be provided with respect to client transactions; and - 11 - ● Conflicts of interest should be fully disclosed and fairly managed (as discussed more fully at Section IV hereof). B. Adherence to Good Business Practices The Companies expect all Personnel to adhere to the principles of good business practice.At a minimum, this requires Personnel to engage in fair and honest conduct in all their dealings and to perform their functions and meet their responsibilities with a degree of professionalism reasonable to the circumstances. C. Compliance with Applicable Federal Securities Laws and Other Requirements Inherent in the above standard is the requirement that the Companies and all Personnel comply at all times with all applicable securities laws as well as the Companies’ own internal policies and procedures. While many applicable legal and regulatory requirements are reflected in this Code or the Companies’ other policies and procedures, Personnel should not assume that this is true of every relevant securities law or regulation.As a result, Personnel must take the responsibility to inform themselves of, and understand, the legal and regulatory requirements applicable to their activities.For this same reason, the Companies expect all Personnel to stay current with respect to applicable regulatory and legislative developments. D. Client Representations The Companies and all Personnel are also expected to comply with any representations that the Companies have made to their clients, including, but not limited to, representations that are made in formal agreements between the Companies and their clients or the offering documents for any of the Companies’ products (where applicable).This is particularly relevant with respect to adherence to stated objectives and constraints applicable to a portfolio or fund. E. Market Rumors No officer or employee of the Companies shall originate or, except as permitted below, circulate in any manner a false or misleading rumor about a security or its issuer for the purpose of influencing the market priceof the security. A statement that is clearly an expression of an individual’s or the Companies’ opinion, such as an analyst’s view of the prospects of a company, is not considered to be a rumor, and is excluded from these restrictions. Where a legitimate business reason exists for discussing a rumor, for example where a client is seeking an explanation for an erratic share price movement which could be explained by the rumor, care should be taken to ensure that the rumor is communicated in a manner that: • sources the origin of the information (where possible); • gives it no additional credibility or embellishment; - 12 - • makes clear that the information is a rumor; and • makes clear that the information has not been verified. If in doubt, Personnel should consult with the CCO regarding questions about the appropriateness of any communications about specific securities. References: Advisers Act Section 206:Prohibited Transactions by Investment Advisers Advisers Act Rule 204A-1(a)(1) and (2):Investment Adviser Codes of Ethics (adoption of general standard of business conduct and requirement of compliance with applicable Federal securities laws) Advisers Act Rule 204A-1(e)(4):Investment Adviser Codes of Ethic (definition of “Federal Securities Laws”) Investment Company Act Rule 17j-1(b):Personal Investment Activities of Investment Company Personnel (Unlawful Actions) Investment Company Act Rule 17j-1(c):Personal Investment Activities of Investment Company Personnel (Code of Ethics) Investment Company Act Rule 38a-1(f)(1):Compliance Procedures and Practices of Certain Investment Companies (definition of “Federal Securities Laws”) - 13 - IV.CONFLICTS OF INTEREST A. General Statement of Policy The fiduciary duties imposed on the Companies and Personnel require all Personnel to be sensitive to the possibility of conflicts of interest, whether real or apparent, in transactions with clients.This includes conflicts between the interest of the Companies or their Personnel and their clients and conflicts between two clients.As a general matter, conflicts should be avoided.Where they cannot be avoided, it will generally be the case that they should be disclosed and specific consent obtained from the client with respect thereto.When in doubt, Personnel should contact their supervisor or a member of legal or compliance for advice. B. General Description of Conflicts While it is impossible to describe all conflicts that may arise, in general, conflicts willinclude various practices in which the Companies or any Personnel have a pecuniary or other interest in recommending or undertaking a transaction for a client.It is important to understand that a conflict does not require that the client suffer any actual harm.It also does not require that the improper interest in question be tangible or otherwise quantifiable or even certain.It is enough if the improper interest is, or could be viewed as, a motivating factor in the Companies or Personnel recommending or undertaking the transaction. An improper interest may be economic, personal or otherwise.In the case of an economic interest, the interest may be a positive benefit or the avoidance, or minimization of, a negative economic result, e.g., the avoidance of an expense or a loss, or loss minimization. Improper interests can include a wide variety of situations, including situations where: ● The transaction allows the Companies or Personnel to generate fees or profits, or avoid losses or expenses, from another relationship as, for example, is the case with respect to soft dollars (discussed further below), the receipt of finder’s fees, outside commissions or bonuses; ● The Companies or Personnel are directly interested in the transaction as, for example, is the case with respect to principal transactions; ● The transaction benefits a third party in which the Companies or any Personnel has an ownership or other economic interest; ● The transaction provides a benefit to a third party, rather than to the Companies or any Personnel directly, for an improper purpose as, for example, one that: ● involves any quid pro quo, e.g., where the benefit is returned to the Companies or Personnel in some manner; - 14 - ● is done to benefit a spouse or child or other person for personal reasons; or ● is done to repay a favor or out of gratitude or for the purpose of obtaining or continuing to receive lavish gifts or entertainment (as discussed further below). Without limiting the generality of the foregoing, all Personnel should avoid any investment, interest, association or other relationship that interferes, might interfere, or even might be perceived as interfering with the independent exercise by the individual of good judgment in the best interest of the Advisers’ clients or the Funds’ shareholders. C. Particular Conflicts 1. Conflicts Related to the Provision of Disinterested and Impartial Advice or Undertaking a Transaction on Behalf of a Client Any advice or recommendation, or transaction undertaken on behalf of a client, must be disinterested and impartial.An interest in a security or issuer, whether direct or indirect, or a relationship with an issuer, may support an inference that advice or a recommendation or the undertaking concerning such security or the securities of an issuer was not disinterested and impartial. Accordingly, to minimize the possibility of such conflicts the Companies have adopted policies discussed elsewhere herein with respect to: ● the investment activities of DoubleLine Personnel (see Sections VII and VIII hereof); ● the holding of any position (e.g., as a director or trustee) with an issuer or its affiliates (see Section IX hereof); or ● any present or proposed business relationship with an issuer or its affiliates (see Section IX hereof). 2. Appropriation of Client Information for Personal Benefit DoubleLine Personnel may not trade or recommend trading in securities on the basis of client information, including information related to client positions, trades, or strategies.This means that trades and recommended trades by Personnel should always be based upon an investment assessment that is independent of any nonpublic client information. 3. Soft Dollars The term “soft dollars” is generally understood as an arrangement under which research or brokerage products or services, other than execution of securities transactions, are obtained by an adviser from or through a broker-dealer in exchange for the direction by the adviser of client brokerage transactions to the broker-dealer.Because such arrangements can have the effect of using client assets to pay for services that benefit the adviser, rather than the client directly, participation by an adviser in such arrangements is considered to violate an adviser’s fiduciary duty to its clients and, therefore, is generally prohibited.The one exception to the foregoing is found in Section 28(e) of the Securities Exchange Act of 1934 (the “Exchange Act”), which exempts the provision of brokerage and research services from the foregoing prohibition.Any arrangements for brokerage and research services, however, should comply with any separate policies or procedures that may be adopted from time-to-time. - 15 - 4. Selecting Suppliers and Service Providers The acceptance of any compensation or other benefit from a supplier or service provider to the Companies, especially one involving expenses that are, directly or indirectly, borne by an Adviser’s clients, may also be perceived as a conflict in that it may lead to a perception that the provider’s selection may not be in the clients’ best interest.Accordingly, the Companies’ use of any brokerage firm or other vendor, or service provider may be subject to separate policies and procedures of the Companies subjecting such use to a pre-approval process and other requirements for the purpose of minimizing the possibility of such conflicts.Moreover, Personnel may not accept compensation, whether in the form of cash or otherwise, for their own benefit from a service provider except in accordance with the provisions of Subsection B of Section IX hereof, which relates to receipt or payment of third party compensation, and Section X hereof, which relates to gifts and entertainment. D. General Antifraud Prohibitions DoubleLine Personnel are prohibited from: ● employing any device, scheme, or artifice to defraud a client or prospective client; ● engaging in any transaction, practice, or course of business that operates as a fraud or deceit upon a client or prospective client; ● making any untrue statement of a material fact to a client or omitting to state a material fact necessary to make a statement made not misleading; or ● engaging in any act, practice or course of business that is fraudulent, deceptive, or manipulative. - 16 - References: Exchange Act Section 28(e):Effect on Existing Law (exchange, broker, and dealer commissions; brokerage and research services) Advisers Act Section 206:Prohibited Transactions by Investment Advisers Advisers Act Rule 204A-1(a)(1) and (2):Investment Adviser Codes of Ethics (adoption of general standard of business conduct and requirement of compliance with applicable Federal securities laws) Investment Company Act Rule 17j-1(b):Personal Investment Activities of Investment Company Personnel (Unlawful Actions) Investment Company Act Rule 17j-1(c):Personal Investment Activities of Investment Company Personnel (Code of Ethics) Investment Company Act Rule 38a-1(f)(1):Compliance Procedures and Practices of Certain Investment Companies (definition of “Federal Securities Laws”) - 17 - V.CONFIDENTIALITY/PRIVACY A. General Statement of Policy Confidentiality All DoubleLine Personnel have a duty to safeguard and treat as confidential all nonpublic information concerning the Companies, investors in the Funds, clients of the Advisers, and all transactions in which the Advisers or its clients are involved.This includes all information concerning a client’s financial circumstances and holdings, and advice furnished to the client.Moreover, employees may only use Companies or client information within the scope of their employment and, accordingly, may not appropriate such information for their own use or benefit or the use or benefit of any third party. B. Sharing of Information Within the Companies DoubleLine Personnel should only share client or proprietary information within the Companies with individuals that have a legitimate business need for knowing the particular information.In addition, employees should not share information in violation of any Information Walls implemented by the Companies as a means of isolating certain kinds of sensitive information within the Companies so that it is not available to employees that perform “public” functions, such as the making of recommendations or giving of advice with respect to trading.Employees should bring to the attention of the Chief Compliance Officer any attempt by other Personnel to solicit or obtain client or proprietary information for which they do not have a legitimate business need. ACTION REQUIRED TO BE TAKEN Each individual that becomes aware of any attempt by Personnel to solicit or obtain client or proprietary information for which they do not have a legitimate business need should bring such matter to the attention of the Chief Compliance Officer. RESPONSIBLE PARTY:Each applicable individual 1. Presentations to the Fund’s Trustees In presenting or furnishing a report to the Fund’s Trustees, representatives of service providers to the Funds should generally refrain from identifying or discussing Fund portfolio transactions that occurred within the preceding 15 calendar days or Fund portfolio transactions that will occur or are actively being considered within the following 15 calendar days (a “Disclosed Portfolio Transaction”).Exceptions to the foregoing policy may be made upon the request of a Trustee, with the permission of the Chief Compliance Officer or as is otherwise necessary for the Trustees to fulfill their oversight responsibilities. - 18 - (i) Notification to Disinterested Trustees For the purposes of assisting the Disinterested Trustees in fulfilling their reporting obligations under the Code, whenever the Chief Compliance Officer is informed or otherwise becomes aware of a Disclosed Portfolio Transaction, the Chief Compliance Officer shall provide the Disinterested Trustees with specific notice of such fact and remind them of the reporting requirements applicable to the Disinterested Trustees with respect to the applicable securities.Notwithstanding such obligation on the part of the Chief Compliance Officer, any failure by the Chief Compliance Officer to provide such notice shall not affect or otherwise lessen in any way any reporting obligation that the Disinterested Directors may have under this Code or otherwise. ACTION REQUIRED TO BE TAKEN The Chief Compliance Officer, upon becoming aware of a Disclosed Portfolio Transaction, shall provide notice of such fact to the Disinterested Trustees. RESPONSIBLE PARTY:The Chief Compliance Officer DOCUMENT RETENTION REQUIREMENT Document:Notification to the Disinterested Trustees of a Disclosed Portfolio Transaction Responsible Party:Chief Compliance Officer Maintenance Period: A minimum of five years from the end of the fiscal year in which the notice is given, such document to be retained for the first two years in an appropriate office of the Fund and, thereafter, in an easily accessible place. Regulatory Reference:Best Practices. C. Sharing of Information Outside the Companies DoubleLine Personnel should not discuss or share client or proprietary information with individuals outside the Companies, other than with parties that both have a legitimate need to know such information and have either provided a confidentially agreement that covers such information, which, in accordance with the Companies’ policies, has been reviewed and approved by the Companies’ Compliance Department (or legal counsel, as appropriate) or are themselves under a separate duty to maintain the confidentiality of the information, such as, for example, the Companies’ outside counsel or accounting firm, or employees of regulated entities such as prime brokers, clearing firms or transfer agents.When any doubt exists as to the need for a confidentially agreement, employees should contact the Companies’ Compliance Department or legal counsel if appropriate. - 19 - D. Reasonable Safeguards DoubleLine Personnel should use special care to limit the possibility of inadvertent disclosure of client or proprietary information.In particular, Personnel should: ● keep their desk and work areas clear of all confidential information when they are not present; ● secure all laptops, mobile phones, blackberries and other such devices when unattended; ● dispose of confidential documents by shredding them or placing them in confidential document waste bins or otherwise complying with proper document destruction procedures; ● keep sensitive information removed from the office out of public view; ● limit discussions of such information within the Companies to individuals who have a legitimate business need for knowing the particular information; and ● consider whether the use of a code name in place of an issuer’s name may be advisable. Employees should not: ● leave confidential information in the open, including in a conference room, once a meeting is over; ● discuss confidential information in places where it may be inadvertently overheard by unauthorized persons, such as in elevators, public transportation, restaurants or the like; ● discuss confidential information while using a speaker-phone that is turned up loud enough to be overhead by visitors or unauthorized Personnel; or ● discuss confidential information with individuals outside the Companies except in accordance with the policy set forth above. E. Reporting of Possible Confidentiality Breach Employees should promptly bring to the attention of the Chief Compliance Officer or legal counsel (if deemed appropriate) any suspicion that an unauthorized person has obtained confidential information. - 20 - 1. Special Considerations Involving Information Disclosure About Publicly Traded Clients The inadvertent disclosure of nonpublic information about a client that has publicly traded securities outstanding may trigger a disclosure requirement on the part of the client.Accordingly, anyone who unintentionally discloses nonpublic information regarding a client that has securities that trade publicly should immediately contact the Chief Compliance Officer so that a determination can be made as to whether there is a need to take any action, including alerting such client of such disclosure so that it will have an opportunity to publicly disclose such information. ACTION REQUIRED TO BE TAKEN Each individual should promptly bring any suspicion that an unauthorized person has obtained confidential information to the attention of the Chief Compliance Office or the General Counsel. RESPONSIBLE PARTY:Each applicable individual - 21 - VI.PROHIBITION AGAINST INSIDER TRADING A. Companies’ Policy – Insider Trading It is unlawful for any person to trade on one’s own behalf or on behalf of others, or to “tip” or recommend trading in securities on the basis of material nonpublic (i.e., inside) information concerning an issuer or to pass such information to others improperly.Violations of the foregoing can result in severe civil and criminal penalties for the individuals involved and can result in the imposition of significant penalties on the Companies. The possession of material nonpublic information by any employee or other Personnel may be attributed to the Companies generally unless the information is effectively isolated by the use of Information Walls so that it is not available to employees that perform public functions, including trading and the making of recommendations or giving of advice with respect to trading.A breach of the Companies’ Information Walls so that nonpublic information is not confined to Personnel that do not perform public functions, can result in the Companies being required to suspend activities involving trading and the making of recommendations in whole or in part for some indefinite period of time in certain circumstances. As a result, strict compliance with all applicable procedures that the Companies institute to contain the flow of material nonpublic information is required of all Personnel.Moreover, and as described more fully below, Personnel that become aware of material nonpublic information must promptly contact the Chief Compliance Officer and otherwise comply with the requirements of Subsection D below. The provisions of this Article VI shall, and shall be construed so as to, apply to the Trustees of the Trust, Equity Funds, DSL or DBL who are not interested persons of DBL, DSL, the Trust, the Equity Funds or the Advisers only in respect or their status and activities as such. Personnel that have questions concerning the requirements of the policies set forth in this Section are urged to consult with their supervisor, the individual responsible for the Chief Compliance Officer or other legal counsel as appropriate. B. Recognizing Material Nonpublic Information 1. Nonpublic Information Typically, for purposes of the U.S. securities laws, information is considered “nonpublic” if the information has not been broadly disseminated to investors in the marketplace, such as by releasing the information over the news wires, disclosing it in public filings (e.g., Forms 10-K or 10-Q) or otherwise disseminating it in a manner that makes it fully available to investors and a reasonable time has elapsed to allow such dissemination. 2. Materiality - 22 - Information is considered “material” if:(1)there is a substantial likelihood that a reasonable investor would consider the information important in making an investment decision; or (2)a reasonable investor would consider it as having significantly altered the total mix of information relating to the issuer’s securities.Generally, this includes any information the disclosure of which would have a meaningful effect on the price of an outstanding security. Determining materiality is a fact-specific inquiry, requiring a careful assessment of the inferences a reasonable person would draw from a given set of facts.By way of guidance, the Securities and Exchange Commission has indicated the following as examples of the types of information or events that may be considered material: ● impending or potential mergers, acquisitions, tender offers, joint ventures, or changes in assets, such as a large disposal of the same; ● earnings or revenue information and changes in previously disclosed financial information; ● events regarding the issuer’s securities, e.g., advance knowledge of a ratings downgrade, defaults on securities, calls of securities for redemption, public or private sales of additional securities, stock splits or changes in dividends, repurchase plans or changes to the rights of security holders; ● new products or discoveries, or developments regarding clients or suppliers (e.g., the acquisition or loss of a major contract); ● significant changes in control or management; ● changes in auditors or auditor notification that the issuer may no longer rely on an auditor’s report; ● impending bankruptcies or receiverships; ● information relating to the market for an issuer’s securities, such as a large order to purchase or sell securities; and ● prepublication information regarding reports in the financial press. Because assessments of materiality are necessarily highly fact-specific, when in doubt DoubleLine Personnel should err on the side of caution and treat the matter in question as material and bring such matter to the attention of the Chief Compliance Officer for further consideration. 3. Breach of Fiduciary Duty or Duty of Trust or Confidence Generally, except in the case of tender offers (as described in the immediately following subparagraph), the legal prohibitions on the use of material nonpublic information are dependent upon such information being obtained under a fiduciary duty or a duty of trust or confidence (or, directly or indirectly, from someone who has such a duty).Nevertheless, even where information is obtained outside of a fiduciary relationship or relationship of trust or confidence, the use of material nonpublic information may still trigger regulatory investigations and reputational concerns.For this reason, as a general policy, the Companies prohibit obtaining any material, nonpublic information by all Personnel, regardless of whether the information is obtained pursuant to a fiduciary duty or a duty of trust or confidence, except to the extent explicit written approval is obtained from the General Counsel, Chief Compliance Officer, or a designee of either the General Counsel or Chief Compliance Officer. - 23 - (i) Special Situations Tender Offers Exchange Act Rule 14e-3 specifically prohibits trading or “tipping,” e.g., providing information to third parties, while in the possession of material nonpublic information regarding a tender offer received from the tender offeror, the target company or anyone acting on behalf of either – irrespective of whether the information was obtained in breach of a fiduciary duty or similar duty of trust and confidence.Personnel that become aware of nonpublic information relating to a tender offer must promptly contact the Chief Compliance Officer and otherwise comply with the requirements of Subsection D below. C. Avoiding the Inadvertent Receipt and Misuse of Material Nonpublic Information Nonpublic information may come to the attention of DoubleLine Personnel in a variety of ways.Personnel should be aware of the most likely situations so that they can either avoid being inadvertently “tainted” with such information, which as discussed above may impact their ability to perform their usual functions for the Companies as well as the Companies’ ability to engage in business as usual, or take such actions as are described below to minimize the impact such information may have on the Companies and the affected employee. In the event any Personnel comes into possession of, or is otherwise exposed to, nonpublic information, such individual must immediately notify the Chief Compliance Officer and must otherwise comply with the requirements of Subsection D below. Upon being informed of any such matter, the Chief Compliance Officer will make a determination of whether trading (as a firm or for personal trades or both) or other restrictions or controls should be put in place to minimize any conflicts of interest that may result or lead to any improper use or dissemination of material nonpublic information by the Companies or their employees. Personnel in possession of material nonpublic information may not discuss the information with, or provide any investment views with respect to any securities to which the information represents material nonpublic information to, anyone else within or outside the Companies except the General Counsel, the Chief Compliance Officer or other members of the Legal/Compliance Department; as otherwise expressly permitted by this Code of Ethics; or as may be expressly authorized in writing by the Chief Compliance Officer or General Counsel. See Section VI.D. below. - 24 - ACTION REQUIRED TO BE TAKEN Each individual contacted for the purpose of gauging the Companies’ interest in a potential transaction that has not been publicly disclosed, is responsible for directing the other party to the Chief Compliance Officer and for bringing such contact to the attention of the Chief Compliance Officer. RESPONSIBLE PARTY:The applicable individual 1. Pre-Sounding From time to time, investment banks may contact Personnel for the purpose of gauging the Companies’ interest in a potential transaction that has not yet been publicly disclosed.Because of the potential for such conversations, even when conducted on a hypothetical or no names basis, to result in the disclosure of material, nonpublic information, such conversations must be coordinated through the Chief Compliance Officer and comply with any restrictions or other requirements imposed thereby. Personnel that are contacted for such purpose must promptly interrupt the investment bank representatives and inform them that applicable policies require that such calls be coordinated through the Companies’ General Counsel or Chief Compliance Officer.After providing the investment banking representatives with contact information for the General Counsel or Chief Compliance Officer, the contacted Personnel should terminate the call and promptly bring the call to the attention to the General Counsel or Chief Compliance Officer. 1 2. Involvement by the Companies in a Nonpublic Transaction The Advisers may bid for, or cause one of its clients to bid for, securities in a company, purchase securities in a private placement, serve on a creditors’ committee with respect to a bankrupt entity, or otherwise be involved in another type of transaction with an issuer through which the Advisers may be made aware of material nonpublic information.In such situations, the head of the business unit involved in such transactions is responsible for informing the Chief Compliance Officer of such involvement at or before the initiation thereof, to the extent practical, but in any event before any material nonpublic information is provided to the Advisers or any Personnel. 1 Assuming the proper protocols are followed, this provision is not intended to prevent personnel from providing an indication of interest to purchase shares of an initial public offering, whether in the context of a roadshow or as part of an underwriter gathering its book for a pending deal. - 25 - ACTION REQUIRED TO BE TAKEN The head of the business unit involved in any transaction with an issuer that may result in the receipt by an Adviser of material nonpublic information is responsible for bringing such matter to the attention of the Chief Compliance Officer. RESPONSIBLE PARTY:The applicable business unit head 3. Intentional Receipt of Material Non Public Information If you intend to receive any material, non-public information related to a company with a class of publicly traded securities (whether domestic or foreign), you must contact the Chief Compliance Officer or the Legal/Compliance Department in advance of its receipt. The Chief Compliance Officer or the Legal/Compliance Department will work with the appropriate business unit(s) to determine whether to receive the information and whether to implement informational wall and other procedures, as appropriate. Under certain circumstances, Personnel may seek or agree to receive material non-public information for a legitimate purpose in the context of a transaction in which an Adviser (or its affiliates), on behalf of itself or a client entity or account, is a potential participant or in the context of forming a confidential relationship. This may include receiving “private” information from agent banks, normally facilitated through on-line services such as, but not limited to, Intralinks, Debt Domain or SyndTrak. This information may be available to all potential purchasers of an investment opportunity represented, for example, by an investment which may not generally qualify as a “security” for purposes of the federal securities laws (e.g., certain bank loans). Typically, that information can be used to evaluate the investment opportunity and in making an investment decision. Prior to receipt of such information, the Personnel must request approval from the Chief Compliance Officer or his or her designee. Generally, if a confidentiality agreement is to be signed in the context of such transactions, members of the Legal/Compliance group should evaluate carefully whether a duty of confidentiality and/or a duty not to trade in the relevant issuer’s securities without prior disclosure will be created before any information is received under the confidentiality agreement.However, even in the absence of a written confidentiality agreement, a duty to disclose material non-public information before trading may be created when an oral agreement is made or an expectation exists that the confidentiality of such information will be maintained or that the information will not be used in trading. For example, if the persons providing or receiving the information have a pattern or practice of sharing confidences so that the recipient knows or reasonably should know that the provider expects the information to be kept confidential, such pattern or practice may be sufficient to form a confidential relationship. Material non-public or deal-specific information may be given in connection with an Advisermaking a direct investment in a company on behalf of a client in the form of equity or debt; it may also involve a purchase by an Adviser on behalf of a client of a debt or equity security in a secondary transaction or in the form of a loan participation. The information can be conveyed through a portal such as Intralinks, Debt Domain or SyndTrak, orally from a sponsor or dealer or through other electronic delivery or hard copy documentation. This type of situation typically arises in mezzanine financings, loan participations, bank debt financings, venture capital financing, purchases of distressed securities, oil and gas investments and purchases of substantial blocks of stock from insiders. Even though the investment for which the deal-specific information is being received may not be a publicly traded security, the company may have other classes of publicly traded securities, and the receipt of the information by an Adviser can affect the ability of other parts of the organization to trade in the issuer’s securities. For the aforementioned reasons, prior to receiving any information that may constitute material, non-public information on a company with any class of publicly traded securities (whether domestic or foreign), please contact the Legal/Compliance Department, who will help to evaluate whether the information may represent material non public information and, where necessary, implement the appropriate Information Wall and trading procedures. - 26 - 4. Contacts with Officials or Representatives of Publicly-Held Companies Contacts with public companies may constitute an important part of the Companies’ research efforts and investment decisions may be made based on conclusions formed through these contacts, as well as through an analysis of publicly available information. Difficult legal issues arise, however, when, in the course of these contacts, Personnel become aware of material nonpublic information. This could happen, for example, if an issuer’s Chief Financial Officer prematurely discloses quarterly results to an individual associated with the Companies, or an investor relations representative selectively discloses significant news to a handful of investors, including Personnel of a Company. In such situations, the Companies must make a judgment as to its further conduct. Any individual who believes he or she may receive or has received material nonpublic information about an issuer should promptly contact the Chief Compliance Officer and otherwise comply with the requirements of Subsection D below. Whenever practicable, Personnel shall provide advance notice to the Chief Compliance Officer or his designate of any meetings Personnel will attend at which officials or representatives of a company with securities will discuss matters related to the issuer of the securities unless the meeting is open to the public or open broadly to the investment community. Upon the request of the Chief Compliance Officer or his designate, the Personnel attending such a meeting shall provide a brief summary of the substantive information provided during the meeting. - 27 - ACTION REQUIRED TO BE TAKEN Any individual who believes he or she may have received nonpublic information from an issuer is responsible for promptly bringing such matter to the attention of the Chief Compliance Officer. RESPONSIBLE PARTY:Each applicable individual 5. Board Seats DoubleLine Personnel are sometimes asked to sit or act as Board members for an issuer of publicly held securities.As noted at Section IX A hereof, any such arrangement must be pre-approved and, in connection therewith, the Chief Compliance Officer, in accordance with Subsection E below, will make a determination of whether trading or other restrictions or controls should be put inplace to minimize any conflicts of interest that may result therefrom or prevent the improper use or dissemination of material nonpublic information by the Companies or its employees and as is required to comply with any restrictions imposed by the issuer on its directors.It should be noted that such approval generally will not be granted. In addition, Board members of public issuers may also be exposed to material nonpublic information concerning other publicly held companies that may have dealings with the company on whose board they sit.Personnel sitting on the board of a company who receive material nonpublic information concerning other publicly held companies must immediately contact the Chief Compliance Officer and otherwise comply with the requirements of Subsection D below. 6. Creditors’ Committees Participants on creditors’ committees are often exposed to nonpublic information regarding the debtor company.This exposure may affect the Companies’ ability to trade in securities in that company.Accordingly, Personnel should not agree to sit on any creditor’s committee, whether official or informal (including preliminary meetings that precede creditors’ committees), without first contacting the Chief Compliance Officer, who will obtain any necessary approvals and make a determination of whether trading or other restrictions or controls should be put in place to minimize any conflicts of interest that may result therefrom or any improper use of material nonpublic information by the Companies or its employees and as may otherwise be required of members of the creditor committee. 7. Other Situations (i) Information Originating within the Companies Material, non-public information may include information originating within the Companies, for example, information regarding open-end or closed-end funds advised by the Advisers, such as information on a fund’s portfolio holdings, net asset value, expected dividend rate, or any other information that could be considered material.DoubleLine Personnel that are contacted by another employee for the purpose of communicating material, nonpublic information as to which the employee was previously unaware must immediately notify the Chief Compliance Officer regardless of whether any nonpublic information is actually communicated and may be required to comply with the requirements of Subsection D below.See Exhibit VIII for information on restrictions on DoubleLine Personnel trading in shares of closed-end funds advised by the Advisers. - 28 - (ii) Information Originating Outside the Companies All Personnel who come into receipt of material nonpublic information, no matter what the source or circumstances, must immediately contact the Chief Compliance Officer and may have to comply with the requirements of Subsection D below. (iii) Expert Networks DoubleLine Equity LP occasionally uses expert networks as part of its research efforts. A more detailed procedure regarding the use of expert networks is contained within the Advisers’ Compliance Manual. ACTION REQUIRED TO BE TAKEN Any individual who believes he or she may have received material nonpublic information or who has been contacted by another employee for the purpose of communicating material nonpublic information of which the individual was previously generally unaware, must promptly bring such matter to the attention of the Chief Compliance Officer. RESPONSIBLE PARTY:Each applicable individual D. Required Steps to Take If You Have Been Exposed to Material Nonpublic Information Personnel who believe they have been exposed to or may possess material nonpublic information should cease any further actions in any way related to such information or any issuer to which it relates and immediately take the following steps: ● contact the Chief Compliance Officer or Legal/Compliance Personnel; ● refrain from discussing the information with, or providing any investment views with respect to any securities to which the information relates to, anyone else within or outside the Companies ●
